DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 01/19/2021. Claims 8 and 15 are amended, claims 24-27 are newly added and claims 8-27 are pending.

Terminal Disclaimer
Receipt and approval of an electronic Terminal Disclaimer for the co-pending application 16/457,942 filed 03/30/2021 is acknowledged.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites:
“An apparatus associated with a host, comprising: 
a processor; 
computer memory holding computer program instructions executed by the processor, the computer program instructions comprising program code configured to provide context-based adaptive encryption between a pair of applications executing in a network environment, wherein a first application of the pair executes on the host, the program code configured as a tap between a network stack and a network interface of the host, thereby operating transparently to the first application, comprising: 
code to tap a data packet between the network stack and the network interface; 

code, operative upon a determination that encryption of the data packet is required based on the evaluation that the security policy requirement is not met, to selectively modify a route table on the host to route the data packet over a first channel that incorporates an encryption layer that satisfies the security policy requirement; and 
code, operative upon a determination that encryption of the data packet is not required based on the evaluation that the security policy requirement is met, to forward the data packet on to the network interface, the network interface providing access to a second channel over which the data packet is delivered as the data packet is received from the network stack”.

Applicant’s arguments, see Remarks: pages 10-13, filed 01/19/2021, with respect to amended claims 8 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 8-23 has been withdrawn.

After conducting an updated search, Twitchell (US8848704B2) is noted. Twitchell discloses a (Virtual Dispersive Routing) VDR client that can utilize knowledge of the path of a specific connection to further optimize performance.  Because a network fingerprint can be gathered detailing the nodes in a communication path, a VDR client running on a client device can analyze each network fingerprint to determine whether the associated connection satisfies the 

Closest prior arts reviewed and of record, alone or in combination, fail to anticipate and/or render obvious the claimed invention as a whole recited in claim 8 and similarly stated in claim 15. Claims 8-27 are allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/Examiner, Art Unit 2434                                                                                                                                                                                                        
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434